DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,5,9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stewart et al. (8,591,157).  Stewart discloses a method of forming a washer unit (28,42) comprising a housing (28) that traps (holds, encloses) a washer (42) within the housing wherein Fig. 1 shows the washer within the housing.  The washer is inseparable from the housing (col. 2, lines 28-30) as it is assembled and staked into place while being axially rotatable with respect to the housing (col. 2, lines 30-31).  The housing and washer are substantially ring shaped (Figs. 3 and 4).  Regarding claims 9 and 10, the washer unit (28,42) is a single unit which is coupled to an outer surface (flange 26) of the nut (22) (col. 2, lines 17-23) into an assembly (20). 
Claim(s) 1,3,5,9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKinlay (5,688,091).  McKinlay discloses a method of forming a washer unit (102,104) comprising a housing (104) that traps (holds, encloses) a washer (102) within the housing (col. 3, lines 39-41) wherein Fig. 7 shows the washer within the housing.  The washer is inseparable from the housing (col. 3, lines43-45) as it is assembled and tabbed into place by bending of the tangs.  The washer is rotatable within the housing since the washer has chamfered castellation slots (106) engaged .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Hoffman (2,058,452).  Stewart discloses that the housing includes a sleeve (legs; 36) to accommodate the washer and nut and has a radially inward lip (32) upon which the washer rests on while the housing is mechanically forged (staked; 40,40a) by deformation of the housing (col. 2, lines 21-23 and 36-38) to trap the washer and nut within the housing.  Stewart does not disclose chamfering of a top edge of the washer.  Hoffman teaches that it is known to chamfer a top edge of a washer (Fig. 2; page 1, col. 2, lines 30-35) so that a locking fit with a housing (5) is accomplished during deformation.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to chamfer an edge of the washer of Steward as taught by Hoffman in order to provide a locking connection with a housing during deformation.
Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Jimenez et al. (2015/0104268).  Stewart does not disclose a tang .
Claims 2,6-8,12-16,18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinlay (5,688,091) in view of Bydalek (6,435,791).  McKinlay discloses a method of forming a washer unit (102,104) comprising a housing (104) that traps (holds, encloses) a washer (102) within the housing (col. 3, lines 39-41) wherein Fig. 7 shows the washer within the housing.  The washer is inseparable from the housing (col. 3, lines 43-45) as it is assembled and tabbed into place by mechanical working (bending) of the tabs (114) to form a nut and washer unit assembly.  The washer is rotatable within the housing since the washer has chamfered castellation slots (106) engaged with castellation slots (30) on the nut (20) and is rotatable while the nut is rotated within the housing (col. 3, lines 8-14) for torqueing.  The housing and washer are substantially ring shaped (Fig. 7).  The washer unit (102,104) is coupled to the nut (20) to form an assembly wherein a top portion of the housing (114; Fig. 7) faces away from a bottom portion of the nut (30; Fig. 7) and the bottom portion of the housing (112) faces the bottom portion (30) of the nut (20).  Regarding claims 15 and 16, the washer unit (102,104) is a single unit which is coupled to an outer surface (flange 32) of the nut (20) to form an assembly.  Regarding claim 18, the bottom of the nut (20) has castellation slots (30) to lock the nut into place after torqueing.  Regarding claim 20, the .
McKinlay does not disclose that an inner surface of the housing has a lip and a thinner sleeve portion.  Bydalek teaches a washer housing (16) which is ring-shaped (Fig. 1) and configured to trap a ring-shaped washer (14) having a radially inwardly projecting rim (34) upon which a washer (14) is placed and a thinner, sleeve portion (32) which is mechanically forged (crimped; col. 3, lines 51-55) to secure the washer housing (16) and washer (14) in a nut assembly.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to form a radial lip in the washer housing of McKinlay as taught by Bydalek in order to seat the washer against the washer housing before assembly with the nut.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinlay in view of Bydalek and further in view of Jimenez et al. (2015/0104268).  McKinlay does not disclose a tang washer.  Jimenez teaches a washer (104) having a tang (Fig. 9; 700).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the washer of McKinlay to have a tang as taught by Jimenez in order to provide an alignment feature on a washer as is known in the nut and washer locking art.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinlay in view of Bydalek and further in view of Johnson (2,909,205). McKinlay does not disclose cross slots in the nut.  Johnson teaches cross slots (20) in a bottom of a nut (10).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the nut of McKinlay to have cross slots as taught by .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/EDWARD T TOLAN/Primary Examiner, Art Unit 3725